Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 3/15/21 is acknowledged.
New claims 11-22 have been added.
Claims 3-5 and 9 have been canceled.
Claims 1-2, 6-8 and 10-22 are pending.


In response to the amendment of 3/15/21, the following new rejections have been applied: 
Claim Rejections - 35 USC § 112
Claims 1-2, 6-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 has been amended to recite “wherein the cationic polymer is selected from the group of compounds with the INCI name Polyquaternium-11”, which is indefinite because polyquaternium-11 is a single compound out of a group of polyquaternium compounds. However, polyquaternium-11 is a single polymeric quaternary ammonium salt formed by the reaction of diethyl sulfate and a copolymer of vinyl pyrrolidone and dimethyl aminoethyl methacrylate, and has a molecular weight of 422.537 (see the attached Polyquaternium-11 | CAS#:53633-54-8 | Chemsrc). Instant 
Claims 2, 6-8 and 10-18 are dependent on claim 1 and hence are included in this rejection. It is suggested that Applicants amend claim 1 to recite “wherein the cationic polymer is a compounds with the INCI name Polyquaternium-11”. Further claims 19-20 recite a range of molar mass of cationic polymer b) of claim 1, which is indefinite because polyquaternium-11 is a single compound with a molar mass of 422 (see the attached Polyquaternium-11 | CAS#:53633-54-8 | Chemsrc) and cannot have a range. Instant specification describes the claimed molar mass of the cationic polymer in a generic form [0058] and not of polyquaternium-11. For examination purpose, claims 19-21 still read on polyquaternium-11 because the range of molar mass claimed includes that of polyquaternium-11. Clarification and correction is requested. 

Claims 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claims 21-22 recite a molar mass outside that of polyquaternium-11. As explained above, polyquaternium-11 has a molar mass of 422 whereas instant claims recite a range of 500-1750 kDa (claim 21) and 800 -1500kDa.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
3.	Claims 1-2, 6-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al (Streuli).
4.	Alternatively, Claims 1-2, 6-8, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al (Streuli)in view of US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001).
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010]  and a method of using the same. Streuli teaches that the hair styling composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance and the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0015]. 
Streuli also teaches copolymers such as vinylpyrrolidone and dimethylaminoethyl methacrylate copolymer [0045] and particularly polyquaternium-11 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 also now recites 
Streuli further teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between about 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 from the guar gum derivatives because Streuli teaches cationically modified guar gums that overlaps with the claimed with respect to the instant claimed compounds and Streuli also teaches the compounds in combination with the same cationic polymer and for the same purpose i.e., for hair styling. 
Instant claims have been amended to recite that the cationically modified guar gum having a molecular weight of 50,000 to 70,000, whereas Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and in one embodiment (see example 5) Streuli teaches a molecular weight 50 kDa (same as 50,000) as well others outside the claimed range (300-1000 kDa). While example 1 composition does not specify the  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and choose an appropriate low molecular weight range of 50,000 (as in the instant claims) and still expect to achieve a good curl retention and stabilization. As explained above cationic modified guar gum having a molecular weight range of 40 KDA to 1100 KDA and exemplifies 50 KDA. 
For claims 11-12, Streuli teaches 1% cationically modified guar that falls within the claimed ranges. Further, Streuli teaches 0.1% to 2 wt% of guar hydroxypropyltrimonium chloride [0013]. 
For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the 
New claims 19-21 recite a molecular weight range of from about 100 to about 2500 kDa. As explained above, Streuli teaches polyquaternium-11, which has a molecular weight that falls within the claimed range. 
 Alternatively, the present rejection further relies on the teachings of Greyson et al and Gruber et al.
Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa (50,000 to 70,000). Table 1 of Greyson teaches that the application of the guar derivative  
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers play the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the molecular weight and degree of substitution of cationic guar, in the teachings of Streuli, so as to be within the claimed range 50,000- 70,000, and a DS of 0.1 to 2.0 as being suitable for achieving the desired hair styling effect. One skilled in the art would have been motivated to optimize because Streuli teaches a range of molecular weights that encompasses the claimed range, and for the same hair fixing effect. Further, Greyson also suggest cationic guar derivatives with molecular weight over a range of 50 to 5000 kDa, 75-5000 kDA as being suitable for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017]. In this regard, Gruber also suggests that the deposition of the hair conditioning guar derivatives is a function of the molecular weight of the polymer and the higher molecular weight resulting in higher deposition that hinders removal of the polymer on washing/rinsing. Therefore, one skilled in the art would have been motivated to choose an appropriately low molecular weight of cationic guar in the composition of Streuli with an expectation to provide reduced build up, and also provide effective hair styling. 

For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum ratios of cationically modified guar gum and polyquaternium-11 with an expectation to provide the desired hair styling hold and curl retention.
New claims 19-21 recite a molecular weight range of from about 100 to about 2500 kDa. As explained above, Streuli teaches polyquaternium-11, which has a molecular weight that falls within the claimed range. 
4.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al (Streuli), as applied to claims 1-2, 6-8, 10-16 and 19-20, and further in view of US 2014/0186284 to Sha et al.
5.	Alternatively, Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al (Streuli) in view of US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001), as applied to claims 1-2, 6-8, 10-16 and 19-20, and further in view of US 2014/0186284 to Sha et al.
	Streuli, Greyson and Gruber references discussed above fails to teach the instant claimed polyvinylpyrrolidone, in an amount of 3% to 7% by weight. 
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing lightweight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the teachings of Streuli (or Streuli modified by Greyson and Gruber references) by further including PVP because, Sha teaches PVP as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have expected an improved style holding and reduced frizz with the combination of Streuli and Michael, and also provide an excellent conditioning, unexpectedly good styling effects, good manageability and a good/sleek feel to the hair [0020] with the non-ionic film forming PVP, as taught by Sha.


Double Patenting
6.	Claims 1-2, 6-8, 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-20 of copending Application No. 16/718,080 (US 2020/0188280) in view of WO 2019/191747 to Streuli et al (Streuli) and US 2014/0186284 to Sha et al.

Instant claims as well as the copending claims of 16/718,080 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight (including the amended molecular weights) and degree of cationic substitution. Both sets of claims recite that the composition further comprises an organic acid or its salt, or an alkanolamine or neutralized form thereof, and further the newly added polyvinylpyrrolidone. 
The copending claims do not recite the instant claimed component b) at least one cationic copolymer which is obtained by reacting vinylpyrrolidone with dimethylaminoethyl methacrylate, such as polyquaternium-11 of instant claim 3. 
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010]  and a method of using the same. Streuli teaches that the hair styling composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance and the composition includes a combination of the above cationically 
Streuli also teaches copolymers such as vinylpyrrolidone and dimethylaminoethyl methacrylate copolymer [0045] and particularly polyquaternium-11 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 also now recites polyquaternium-11. Instant claims now require 0.2 to 2.5% polyquaternium-11, which is taught by Streuli. Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli teaches all of the claimed components. 
Streuli further teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between about 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 from the guar gum derivatives because Streuli teaches cationically modified guar gums that overlaps with the claimed with respect to 
Instant claims have been amended to recite that the cationically modified guar gum having a molecular weight of 50,000 to 70,000, whereas Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and in one embodiment (see example 5) Streuli teaches a molecular weight 50 kDa (same as 50,000) as well others outside the claimed range (300-1000 kDa). While example 1 composition does not specify the molecular weight of cationically modified guar gum, example 9 employs the composition of example 1 (comprising both the claimed gum and polyquaternium-11) and shows that addition of Guar hydroxypropyltrimonium chloride delivers a more defined curl and maintained the curl at high humidity exposure for extended time [0069]. Further, the composition of example 1 provides high humidity hold and improvement in foam bloom and stabilization. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims comprising a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and further include a quaternary cationic polymers such as polyquaternium-11 taught by Streuli, so as to arrive at the instant claimed invention because Streuli teaches a combination of cationically modified guar gums and cationic polymers such as polyquaternium-11, and further comprising organic acid and water as in the claimed amounts, for providing effective hair styling and conditioning properties such as detangling, combability, feel, sheen and static control etc. Thus, one of an 
For claims 11-12, Streuli teaches 1% cationically modified guar that falls within the claimed ranges. Further, Streuli teaches 0.1% to 2 wt% of guar hydroxypropyltrimonium chloride [0013]. 
For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum ratios of cationically modified guar gum and polyquaternium-11, in the copending claims of the above copending application, with an expectation to provide the desired hair styling hold and curl retention. New claims 19-21 recite a molecular weight range of from about 100 to about 2500 kDa. As explained above, Streuli teaches polyquaternium-11, which has a molecular weight that falls within the claimed range. 
The above copending claims and Streuli fails to teach the instant claimed polyvinylpyrrolidone, in an amount of 3% to 7% by weight. 
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the copending claims by further including PVP because, Sha teaches PVP as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have expected an improved style holding and reduced frizz with the combination of Streuli, and also provide an excellent conditioning, unexpectedly good styling effects, good manageability and a good/sleek feel to the hair [0020] with the non-ionic film forming PVP, as taught by Sha.

This is a provisional nonstatutory double patenting rejection.

7.	Claims 1-2, 6-8, 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 10-16 of copending Application No. 16/718048 (US 2020/0188278) in view of WO 2019/191747 to Streuli et al (Streuli) and US 2014/0186284 to Sha et al.

 Instant claims as well as the copending claims of 16/718,048 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight, including the amended molecular weight  and degree of cationic substitution. Both sets of claims recite that the composition further comprises an organic acid or its salt, or an alkanolamine or neutralized form thereof. 
The copending claims do not recite the instant claimed component b) at least one cationic copolymer which is obtained by reacting vinylpyrrolidone with dimethylaminoethyl methacrylate, such as polyquaternium-11 of instant claim 1. 
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010]  and a method of using the same. Streuli teaches that the hair styling composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance and the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0015]. 
 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 also now recites polyquaternium-11. Instant claims now require 0.2 to 2.5% polyquaternium-11, which is taught by Streuli. Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli teaches all of the claimed components. 
Streuli further teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between about 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 from the guar gum derivatives because Streuli teaches cationically modified guar gums that overlaps with the claimed with respect to the instant claimed compounds and Streuli also teaches the compounds in combination with the same cationic polymer and for the same purpose i.e., for hair styling. 
Instant claims have been amended to recite that the cationically modified guar gum having a molecular weight of 50,000 to 70,000, whereas Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims comprising a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and further include a quaternary cationic polymers such as polyquaternium-11 taught by Streuli, so as to arrive at the instant claimed invention because Streuli teaches a combination of cationically modified guar gums and cationic polymers such as polyquaternium-11, and further comprising organic acid and water as in the claimed amounts, for providing effective hair styling and conditioning properties such as detangling, combability, feel, sheen and static control etc. Thus, one of an ordinary skill in the art would have expected that the combination of the cationic polymer polyquaternium-11 of Streuli and guar gum derivatives of instant claims to be effective in providing the desired hair styling.

For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum ratios of cationically modified guar gum and polyquaternium-11, in the copending claims of the above copending application, with an expectation to provide the desired hair styling hold and curl retention. New claims 19-21 recite a molecular weight range of from about 100 to about 2500 kDa. As explained above, Streuli teaches polyquaternium-11, which has a molecular weight that falls within the claimed range. 
The above copending claims and Streuli fails to teach the instant claimed polyvinylpyrrolidone, in an amount of 3% to 7% by weight. 
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing lightweight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the copending claims by further including PVP because, Sha teaches PVP as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have expected an improved style holding and reduced frizz with the combination of Streuli, and also provide an excellent conditioning, unexpectedly good styling effects, good manageability and a good/sleek feel to the hair [0020] with the non-ionic film forming PVP, as taught by Sha.

This is a provisional nonstatutory double patenting rejection.

8.	Claims 1-2, 6-8, 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-19 of copending Application No. 16/718045 (US 2020/0188277) in view of WO 2019/191747 to Streuli et al (Streuli) and US 2014/0186284 to Sha et al.
Instant claims as well as the copending claims of 16/718,045 application are directed to a composition and a method of treating keratin fibers with a composition, 
The copending claim sets do not recite the instant claimed component b) at least one cationic copolymer which is obtained by reacting vinylpyrrolidone with dimethylaminoethyl methacrylate, such as polyquaternium-11 of instant claim 1. 
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010]  and a method of using the same. Streuli teaches that the hair styling composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance and the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0015]. 
Streuli also teaches copolymers such as vinylpyrrolidone and dimethylaminoethyl methacrylate copolymer [0045] and particularly polyquaternium-11 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 also now recites polyquaternium-11. Instant claims now require 0.2 to 2.5% polyquaternium-11, which is taught by Streuli. Example 1 of Streuli includes both 87.49% water, 2.5% 
Streuli further teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between about 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 from the guar gum derivatives because Streuli teaches cationically modified guar gums that overlaps with the claimed with respect to the instant claimed compounds and Streuli also teaches the compounds in combination with the same cationic polymer and for the same purpose i.e., for hair styling. 
Instant claims have been amended to recite that the cationically modified guar gum having a molecular weight of 50,000 to 70,000, whereas Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and in one embodiment (see example 5) Streuli teaches a molecular weight 50 kDa (same as 50,000) as well others outside the claimed range (300-1000 kDa). While example 1 composition does not specify the molecular weight of cationically modified guar gum, example 9 employs the composition of example 1 (comprising both the claimed gum and polyquaternium-11) and shows that 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims comprising a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and further include a quaternary cationic polymers such as polyquaternium-11 taught by Streuli, so as to arrive at the instant claimed invention because Streuli teaches a combination of cationically modified guar gums and cationic polymers such as polyquaternium-11, and further comprising organic acid and water as in the claimed amounts, for providing effective hair styling and conditioning properties such as detangling, combability, feel, sheen and static control etc. Thus, one of an ordinary skill in the art would have expected that the combination of the cationic polymer polyquaternium-11 of Streuli and guar gum derivatives of instant claims to be effective in providing the desired hair styling.
For claims 11-12, Streuli teaches 1% cationically modified guar that falls within the claimed ranges. Further, Streuli teaches 0.1% to 2 wt% of guar hydroxypropyltrimonium chloride [0013]. 
For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high 
The above copending claims and Streuli fails to teach the instant claimed polyvinylpyrrolidone, in an amount of 3% to 7% by weight. 
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing lightweight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042], for the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the copending claims by .

This is a provisional nonstatutory double patenting rejection.

9.	Claims 1-2, 6-8, 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/717675 (US 2020/0188276) OR over claims 1-20 of copending Application No. 16/717555 (US 2020/01888274) OR over claims 1-19 of copending Application No. 16/717636 (US 2020/0188275), each in view of WO 2019/191747 to Streuli et al (Streuli) and further in view of US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001).
Instant claims as well as the copending claims of 16/717,515 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with a range of molecular weight that includes the claimed range and teaches the claimed degree of cationic substitution. Both sets of claims recite that the composition further the claimed 
The copending claims do not recite the instant claimed component b) at least one cationic copolymer which is obtained by reacting vinylpyrrolidone with dimethylaminoethyl methacrylate, such as polyquaternium-11 of instant claim 3. 
The teachings of Streuli, Greyson and Gruber, discussed under 35 USC 103 (in the preceding pages) is incorporated here. Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010]  and a method of using the same. Streuli teaches that the hair styling composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance and the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0015]. 
Streuli also teaches copolymers such as vinylpyrrolidone and dimethylaminoethyl methacrylate copolymer [0045] and particularly polyquaternium-11 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 also now recites polyquaternium-11. Instant claims now require 0.2 to 2.5% polyquaternium-11, which is taught by Streuli. Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. 
Streuli further teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between about 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 from the guar gum derivatives, in the copending claims above, because Streuli teaches cationically modified guar gums that overlaps with the claimed with respect to the instant claimed compounds and Streuli also teaches the compounds in combination with the same cationic polymer and for the same purpose i.e., for hair styling. 
Instant claims have been amended to recite that the cationically modified guar gum having a molecular weight of 50,000 to 70,000, whereas Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and in one embodiment (see example 5) Streuli teaches a molecular weight 50 kDa (same as 50,000) as well others outside the claimed range (300-1000 kDa). While example 1 composition does not specify the molecular weight of cationically modified guar gum, example 9 employs the composition of example 1 (comprising both the claimed gum and polyquaternium-11) and shows that  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and choose an appropriate low molecular weight range of 50,000 (as in the instant claims) and still expect to achieve a good curl retention and stabilization. As explained above cationic modified guar gum having a molecular weight range of 40 KDA to 1100 KDA and exemplifies 50 KDA. 
For claims 11-12, Streuli teaches 1% cationically modified guar that falls within the claimed ranges. Further, Streuli teaches 0.1% to 2 wt% of guar hydroxypropyltrimonium chloride [0013]. 
For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum ratios of cationically modified guar 
New claims 19-21 recite a molecular weight range of from about 100 to about 2500 kDa. As explained above, Streuli teaches polyquaternium-11, which has a molecular weight that falls within the claimed range. 
The present rejection further relies on the teachings of Greyson et al and Gruber et al.
Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa (50,000 to 70,000). Table 1 of Greyson teaches that the application of the guar derivative  
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers play the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the copending claims, and optimize the molecular weight and degree of substitution of cationic guar, in the teachings of Streuli, so as to be within the claimed range 50,000- 70,000, and a DS of 0.1 to 2.0 as being suitable for achieving the desired hair styling effect. One skilled in the art would have been motivated to optimize because Streuli teaches a range of molecular weights that encompasses the claimed range, and for the same hair fixing effect. Further, Greyson also suggest cationic guar derivatives with molecular weight over a range of 50 to 5000 kDa, 75-5000 kDA as being suitable for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017]. In this regard, Gruber also suggests that the deposition of the hair conditioning guar derivatives is a function of the molecular weight of the polymer and the higher molecular weight resulting in higher deposition that hinders removal of the polymer on washing/rinsing. Therefore, one skilled in the art would have been motivated to choose an appropriately low molecular weight of cationic guar in the copending claims with an expectation to provide reduced build up, and also provide effective hair styling. 

For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum ratios of cationically modified guar gum and polyquaternium-11 with an expectation to provide the desired hair styling hold and curl retention.
New claims 19-21 recite a molecular weight range of from about 100 to about 2500 kDa. As explained above, Streuli teaches polyquaternium-11, which has a molecular weight that falls within the claimed range. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
10.	Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. 
In response to the amendment of 3/15/21, the following rejection has been withdrawn, and therefore Applicants’ arguments regarding the following rejections are moot:




Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7390478 to Akyuz, as evidenced by JAGUAR C-162 Product sheet (December 2008) and Michael Fevola (Cosmetics & Toiletries, 2013- 1 page). 
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Yoshio et al (JPH05345708, submitted on IDS dated 9/16/20) as evidenced by US 4179382 to Rudkin et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 7390478 to Akyuz, as evidenced by JAGUAR C-162 Product sheet (December 2008) and Michael Fevola (Cosmetics & Toiletries, 2013- 1 page). 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio et al (JPH05345708, submitted on IDS dated 9/16/20) as evidenced by US 4179382 to Rudkin et al., as applied to claims 1-5 and 9-10 above, and further in view of US 7390478 to Akyuz.

Rejection of claims under 35 USC 103 as being obvious over WO 2019/191747 to Streuli et al.
Applicants argue that although Streuli discloses cationically modified polygalactomannan having a molecular weight generally in the range of 40 to 1100 KDa, the preferred ranges of 250 to 700 KDa and 150 to 700 KDa are outside of the claimed range of 50,000 to 70,000 Da. It is argued that Streuli fails to disclose the molecular weight of the guar hydroxypropyltrimonium chloride that is utilized in Example 1, and it cannot be assumed that this ingredient would inherently be in the molecular weight range of 50,000 to 70,000. 
Applicants’ arguments are not persuasive because the prior art teachings are not limited to examples and preferred teachings. Streuli teaches 40 to 1100 KDa that includes the instant range of 50,000 to 70,000. Further, example 5 of Streuli teaches a molecular weight 50 kDa (same as 50,000) as well others outside the claimed range (300-1000 kDa). While example 1 composition does not specify the molecular weight of cationically modified guar gum, example 9 employs the composition of example 1 (comprising both the claimed gum and polyquaternium-11) and shows that addition of Guar hydroxypropyltrimonium chloride delivers a more defined curl and maintained the curl at high humidity exposure for extended time [0069]. Further, the composition of example 1 provides high humidity hold and improvement in foam bloom and stabilization. Thus, according to Streuli cationically modified guar gum having both low and high molecular weights are capable of retaining hair curl and hair styling. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 
Applicants argue that Streuli discloses that the quaternary ammonium compound is preferably used in the amount from 2.5 to 10 wt.% while the instant claims require between 0.2 to 2.5% by weight. It is therefore argued that obvious that Streuli fails to recognize the synergistic effects of combining Guar Hydroxypropyltrimonium Chloride having a 50,000 -70,000 molecular weight with Polyquaternium-11 in an amount between 0.2 and 2.5% by weight. 
Applicants’ argument is not persuasive because at least for the claimed 2.5% of polyquaternium-11, admittedly Streuli teaches an upper range of 2.5%. Streuli teaches overlapping amounts of polyquaternium-11withthat of the instant claims. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Applicants argued that they have discovered an unexpected synergistic effect resultant from the combination of these specific ingredients in said weight percentage(s). It is stated that examples presented at paragraphs [0091] - [0093] of the instant specification show the unexpected properties resultant from combining the 
Applicants’ arguments are not persuasive because while the exemplified compositions show a higher curl retention with a combination of polyquaternium-11 and N-Hance CCG 45 (Guar hydroxypropyltrimonium chloride), Applicants have not provided any comparison between the cationically modified guar gum of the claimed molecular weight as opposed to those out the claimed molecular weight range, in order to establish the criticality of the claimed molecular weight. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). This is particularly true when the cited prior art teaches all of the claimed elements, i.e., polyquaternium-11 and Guar 
In response to the Double Patenting rejections, Applicants present the same arguments as above i.e., rebuttal of Streuli reference and arguments regarding the synergistic property. Applicants’ arguments regarding Streuli reference and arguments regarding the synergistic property have been addressed above and incorporated herewith. Therefore, the rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611